EDWARDS, Judge
(concurring):
I write solely because of my concern about the proper issuance of lawful general orders or regulations within the Coast Guard.
As author of the principal opinion in United States v. Webster, 37 M.J. 670 (C.G.C.M.R. 1993) , I previously have addressed the issue of waiver of appellate review of general orders or regulations allegedly issued improperly. See Webster, 37 M.J. at 675-679. In that case, which involved “not guilty” pleas, this Court deemed application of the waiver doctrine inappropriate. In this case, however, Appellant providently pled “guilty” to the specification he now challenges. On the basis of Appellant’s provident pleas, I concur in applying waiver to his belated challenge to the lawfulness of the order involved.
Since Webster was decided, other panels of this Court have evinced a willingness to curtail its effect. See United States v. Townsend, 39 M.J. 784 (C.G.C.M.R.1994); United States v. Ballard, 39 M.J. 1028 (C.G.C.M.R. 1994) . As stated above, in a case involving provident pleas of “guilty,” I am willing to accept that waiver of the issue upon appellate review is appropriate. Nevertheless, I still believe that, in a “not guilty” plea case, our Court should tread very warily in applying the waiver doctrine.
In my view, two interrelated factors come into play. The first is the requirement under Article 66(e), UCMJ, 10 U.S.C. § 866(c), that a “Court of Military Review ... may affirm only such findings of guilty ... as it finds correct in law and fact and determines, on the basis of the entire record, should be approved.” As Webster holds, once the issue is raised, the Government must satisfy us that the purported lawful general order or regulation was issued properly. In a provident “guilty” plea case, the accused’s own admissions on the record serve to satisfy this requirement. Accordingly, waiver, at the appellate level, properly may be applied in such circumstances.
The second factor is what I view as the awesome power vested in certain officials under Article 92, UCMJ, 10 U.S.C. § 892.
Article 92, UCMJ, provides that '“[a]ny person subject to this chapter who — (1) violates or fails to obey any lawful general order or regulation ... shall be punished as a court-martial may direct.” A general order or regulation may be
properly published by the President or the Secretary of Defense, of Transportation, or of a military department, and those orders or regulations generally applicable to the command of the officer issuing them throughout the command or a particular subdivision thereof which are issued by:
(i) an officer having general court-martial jurisdiction;
(ii) a general or flag officer in command; or
(iii) a commander superior to (i) or (ii).
¶ 16c(l)(a), Part IV, Manual for Courts-Martial, United States 1984 [hereinafter MCM],
I view this as an “awesome” power for several reasons. Under Article 92 and other provisions of the UCMJ, a single person may act in all three capacities recognized under the Constitution, viz., legislative, executive, and judicial. A flag officer in command, for example, may issue a lawful general order that makes certain previously legal conduct unlawful. He or she then may direct enforcement of that order within the command. That same flag officer may refer alleged violations of the order to court-martial and subsequently take action should a conviction result. The substantive restrictions on lawful general orders and regulations are minimal. See ¶ 16c(l)(c) and ¶ 14c(2)(a), Part IV, MCM. On top of all of this, there is not even a requirement that the accused actually know beforehand that the conduct has been proscribed. See ¶ 16c(l)(d), Part IV, MCM.
This discussion in turn leads me back to the first factor, this Court’s responsibilities under Article 66(c), UCMJ. In a case where an accused attacks the validity of a lawful general order or regulation for the first time on review, who, in the Coast Guard at least, should ensure that the purported order or *1106regulation satisfies the requirements of Article 92, UCMJ? My answer is this Court.
As already addressed, I am willing, reluctantly, to apply waiver in the “guilty” plea case because the accused, at the outset, has conceded validity of the order or regulation. However, I believe strongly that, in a “not guilty” plea case, where the accused has put the Government to the test of proving each and every element of the alleged offense (both at the trial level and our level), our Court has an obligation under Article 66(e) to ensure that the purported order or regulation complies in all respects with the requirements of Article 92, UCMJ, and ¶ 16, Part IV, MCM. To do anything less is to invite haphazard issuance of lawful general orders or regulations, which is what we apparently saw in two, separate instances in Webster. That my views may impose an additional burden upon the Government is of no consequence. Because lawful general orders and regulations “creat[e] ... what amounts to ‘strict liability’ for the unwary,” Webster at 677, it is not too much to ask that they be issued properly in the first place, and that the Government be prepared to demonstrate their validity. Where, unlike Webster, the order or regulation has been issued by someone with apparent authority to do so, the burden upon the Government at the appellate level should prove minimal. See, e.g., United States v. Kennedy, 11 M.J. 669 (C.G.C.M.R.1981); United States v. Allen, 6 M.J. 633 (C.G.C.M.R.1978). Accordingly, at a time when our Service has embraced fully the tenets of Total Quality Management, there simply is no no excuse for a less than “quality” approach to the preparation and issuance of lawful general orders and regulations.